         Case 1:19-cr-10174-LTS Document 32 Filed 10/03/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                    Criminal No. 19-10174-LTS
UNITED STATES OF AMERICA
                                                    Violation:
             V.

                                                    Count One: Felon in Possession of
RAHSHJEEM BENSON, a/k/a "Six Nine,                  Firearm and Ammunition
                                                    (18 U.S.C.§ 922(g)(1))
                     Defendant
                                                    Forfeiture Allegation:
                                                    (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                 SUPERSEDING INDICTMENT


                                         COUNT ONE
                        Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges:

       On or about April 5,2019, in Boston, in the District of Massachusetts, the defendant,

                          RAHSHJEEM BENSON, a/k/a "Six Nine,"

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Charter Arms Bulldog Pug .44 SPL caliber revolver, with serial number

35476, and five Smith & Wesson .44 caliber SPL cartridges.

       All in violation of Title 18, United States Code, Section 922(g)(1).
          Case 1:19-cr-10174-LTS Document 32 Filed 10/03/19 Page 2 of 3




                            FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:

         1.     Upon conviction of the offense in violation of Title 18, United States Code,

 Section 922(g)(1), set forth in Count One of this Indictment, the defendant,

                            RAHSHJEEM BENSON, a/k/a "Six Nine,"

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

 and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

 used in any knowing commission of the offense(s). The property to be forfeited includes, but

 is not limited to, the following: five Smith & Wesson .44 SPL caliber cartridges.

        2.     If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

                       a. cannot be located upon the exercise of due diligence;

                       b. has been transferred or sold to, or deposited with, a third party;

                       c. has been placed beyond the jurisdiction of the Court;

                       d. has been substantially diminished in value; or

                       e. has been commingled with other property which cannot be divided
                          without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
          Case 1:19-cr-10174-LTS Document 32 Filed 10/03/19 Page 3 of 3




                                                     A TRUE BILL




                                                     FOREPERSON




ELIANNA iNuzupv .   .TT
                      .
ASSISTANT UNITeWtATESATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts: OCTOBER 3, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY CEERK
